 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEI HARRISON,                                    No. 2:20-CV-1104-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    PLANASA, LLC, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On

18   October 7, 2020, the District Judge issued an order setting a schedule for the case. See ECF No.

19   10. That order provides that requests for modification of the schedule may be heard and decided

20   by the assigned Magistrate Judge, other than requests to change the trial date. See id. at 5.

21   Pending before the Court is the parties’ stipulation to modify the expert disclosure deadlines and

22   discovery completion deadline. See ECF No. 15. Good cause appearing therefor, the parties’

23   stipulation is approved and the October 7, 2020, scheduling order is modified as follows:

24                  1.      The parties shall disclose experts and produce reports in accordance with

25   Federal Rule of Civil Procedure 26(a)(2) by no later than August 31, 2021.

26                  2.      The parties shall disclose experts intended solely for rebuttal and produce

27   reports in accordance with Federal Rule of Civil Procedure 26(a)(2) on or before September 20,

28   2021.
                                                       1
 1                  3.     Discovery shall be completed, and all motions pertaining to discovery shall

 2   be noticed to be heard, no later than October 26, 2021.

 3                  IT IS SO ORDERED

 4

 5   Dated: June 3, 2021
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
